                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


JOSEPH A. JACKSON,                          )
                                            )
            Petitioner,                     )
                                            )
v.                                          )     Nos. 3:14-CR-002
                                            )          3:15-CV-538
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
            Respondent.                     )

                              MEMORANDUM AND ORDER


      Joseph A. Jackson (“petitioner”) has filed a motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255. [Doc. 984]. For the reasons that follow, the

Court will deny his motion.

I. BACKGROUND

      On January 14, 2014, a 25-count indictment was filed which charged petitioner

and 25 other defendants with various offenses involving methamphetamine. Petitioner

and the co-defendants were charged in Count One with conspiring to distribute 50 or

more grams of methamphetamine. He was charged in Counts Two and Three with

distributing less than 5 grams of methamphetamine on two different dates, and in Count

Seven with distributing more than 5 grams of methamphetamine on yet another date.

Count Twenty-Three charged petitioner with being an unlawful drug user and addict in

possession of a firearm, and Count Twenty-Four charged him with possessing a firearm
in furtherance of the drug conspiracy charged in Count One. The indictment also alleged

that petitioner used his Peterbilt tractor truck and a livestock trailer to commit or facilitate

the commission of the drug trafficking offenses, and that those items should therefore be

forfeited. Attorney Russell Greene of the Criminal Justice Act Panel was appointed to

represent petitioner.

          On August 18, 2014, petitioner and his attorney signed a plea agreement which

was filed the following day. 1 In that agreement, petitioner pleaded guilty to a conspiracy

to distribute 5 grams or more of methamphetamine, a lesser included offense within

Count One. Petitioner acknowledged in that plea agreement that that he conspired with at

least one other person to distribute 46 grams of methamphetamine, stating that he

obtained the drugs from co-defendant Lynn which he subsequently distributed, and that

he also facilitated the distribution of methamphetamine from co-defendants to other

people. The plea agreement described with particularity a series of methamphetamine

transactions in which petitioner engaged. Petitioner also acknowledged in the plea

agreement that he used his Peterbilt truck and livestock trailer to facilitate his drug

trafficking.

          For its part, the government dismissed all other charges in the indictment, and

agreed that it would not oppose a two-level reduction in petitioner’s offense level for

acceptance of responsibility. Further, it agreed to move for an additional one-level

reduction in the event his offense level was 16 or higher.



1
    Doc. 624.

                                               2
          Petitioner’s change of plea hearing was held on August 25, 2014. 2 At that hearing,

petitioner confirmed that he was guilty of the offense as described in the plea agreement.

          Using the 2014 version of the United States Sentencing Guidelines (“USSG”), the

Probation Office calculated petitioner’s guideline range to be 70 to 87 months. 3 Neither

petitioner nor the government filed any objection to the Presentence Report.

          Petitioner’s sentencing hearing was held on November 20, 2014. This Court

sentenced petitioner to the statutory minimum 60 months’ imprisonment, a variance of

ten months below the bottom of the guideline range.

II. PETITIONER’S MOTION

          Petitioner claims: that his attorney incorrectly advised him that his conduct

constituted participation in a conspiracy, and it was only because of that erroneous advice

that he pled guilty to Count One; that his attorney failed to object to what he maintains

were false statements regarding his possession of a firearm in furtherance of the drug

trafficking offense; and that his attorney failed to adequately investigate the facts

surrounding what he argues was the unjustified forfeiture of his Peterbilt tractor.

III. STANDARD OF REVIEW

          This Court must vacate and set aside petitioner’s sentence if it finds that “the

judgment was rendered without jurisdiction, or that the sentence imposed was not

authorized by law or otherwise open to collateral attack, or that there has been such a

denial or infringement of the constitutional rights of the prisoner as to render the


2
    Doc. 643.
3
    Doc. 816.

                                               3
judgment vulnerable to collateral attack, . . .” 28 U.S.C. § 2255. Under Rule 4 of the

Governing Rules, the Court is to consider initially whether the face of the motion itself,

together with the annexed exhibits and prior proceedings in the case, reveal the movant is

not entitled to relief. If it plainly appears the movant is not entitled to relief, the Court

may summarily dismiss the § 2255 motion under Rule 4.

       When a defendant files a § 2255 motion, he must set forth facts which entitle him

to relief. Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States,

285 F.2d 733, 735 (6th Cir. 1961). “Conclusions, not substantiated by allegations of fact

with some probability of verity, are not sufficient to warrant a hearing.” O’Malley, 285

F.2d at 735 (citations omitted). A motion that merely states general conclusions of law

without substantiating allegations with facts is without legal merit. Loum v. Underwood,

262 F.2d 866, 867 (6th Cir. 1959); United States v. Johnson, 940 F. Supp. 167, 171

(W.D. Tenn. 1996).      An evidentiary hearing is required if the defendant-petitioner

presents factual allegations unless those allegations cannot be accepted as true because

they are contradicted by the record, inherently incredible, or conclusions rather than

statements of facts. Martin v. United States, No. 16-3864, 2018 WL 2186782, at *3 (6th

Cir. May 14, 2018) (citing MacLloyd v. United States, 684 F. App’x 555, 559 (6th Cir.

2017)).

       To warrant relief under 28 U.S.C. § 2255 because of constitutional error, the error

must be one of constitutional magnitude which had a substantial and injurious effect or

influence on the proceedings. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (citation

omitted) (§ 2254 case); Clemmons v. Sowders, 34 F.3d 352, 354 (6th Cir. 1994); see also

                                             4
United States v. Cappas, 29 F.3d 1187, 1193 (7th Cir. 1994) (applying Brecht to a § 2255

motion). If the sentencing court lacked jurisdiction, then the conviction is void and must

be set aside. Williams v. United States, 582 F. 2d 1039, 1041 (6th Cir. 1978). To warrant

relief for a non-constitutional error, petitioner must show a fundamental defect in the

proceeding that resulted in a complete miscarriage of justice or an egregious error

inconsistent with the rudimentary demands of fair procedure. Reed v. Farley, 512 U.S.

339, 354 (1994); Grant v. United States, 72 F.3d 503, 506 (6th Cir. 1996). In order to

obtain collateral relief under § 2255, a petitioner must clear a significantly higher hurdle

than would exist on direct appeal. United States v. Frady, 456 U.S. 152 (1982).

       When a § 2255 petitioner claims he was denied his Sixth Amendment right to

effective assistance of counsel, it is noted that an attorney is presumed to have provided

effective assistance, and the petitioner bears the burden of showing that the attorney did

not. Mason v. Mitchell, 320 F.3d 604, 616-17 (6th Cir. 2003). Petitioner must prove that

specific acts or omissions by his attorney were deficient and that the attorney failed to

provide “reasonably effective assistance,” Strickland v. Washington, 466 U.S. 668, 687

(1987), which is measured by “prevailing professional norms,” Rompilla v. Beard, 545

U.S. 374, 380 (2005). “[T]he constitutional right at issue here is ultimately the right to a

fair trial, not to perfect representation.” Smith v. Mitchell, 348 F.3d. 177, 201 (6th Cir.

2003 (citing Strickland). If a petitioner crosses this evidentiary hurdle, he must then

show “a reasonable probability that, but for [the attorney’s acts or omissions], the result

of the proceedings would have been different.” Strickland, 466 U.S. at 694. In other



                                             5
words, a petitioner must show that he was actually prejudiced by the attorney’s deficient

representation:

       Further, to succeed on an ineffective assistance claim, a petitioner must show that

counsel's deficient performance prejudiced the defense. Strickland, 466 U.S. at 687. “[A

court’s] review of counsel's performance is “highly deferential.” Id. at 689. “[The court

must] judge the reasonableness of counsel’s challenged conduct on the facts of the

particular case, viewed as of the time of counsel’s conduct.” Id. at 690. The defendant

“must identify the acts or omissions of counsel that are alleged not to have been the result

of reasonable professional judgment.” Id. To establish “prejudice,” a “defendant must

show that there is a reasonable probability that, but for counsel's unprofessional errors,

the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694. “The

likelihood of a different result must be substantial, not just conceivable.” Harrington v.

Richter, 562 U.S. 86 (2011). And, “[i]f it is easier to dispose of an ineffectiveness claim

on the ground of lack of sufficient prejudice ... that course should be followed.”

Strickland, 466 U.S. at 697.

IV. ANALYSIS

       Petitioner first argues that he never conspired with those who sold drugs. He says

that he only purchased methamphetamine for his own use from the confidential

informant, a fact which he alleges would have been brought to light if his attorney had

properly investigated the matter.



                                             6
       The plea agreement described numerous incidents of petitioner arranging the

distribution of methamphetamine by co-defendants to other individuals, including

informants; it recited that petitioner personally sold methamphetamine; it stated that

petitioner admitted to law enforcement agents after his arrest that over time he had used

his truck tractor to deliver methamphetamine to various people; and most importantly he

admitted in the plea agreement that he had distributed approximately 46 grams of

methamphetamine during the conspiracy.

       A conspiracy is a plan or agreement between two or more people to commit a

crime. Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017). To establish a drug conspiracy

under 21 U.S.C. § 846, the government must prove “that a conspiracy existed, that the

accused knew of the conspiracy, and that he knowingly and voluntarily joined it.” United

States v. Barrett, 933 F.2d 355, 359 (6th Cir. 1991) (quoting United States v. Christian,

786 F.2d 203, 211 (6th Cir. 1986)). Although a conspiracy requires an agreement

between at least two people, proof of a formal agreement is not necessary since “a tacit or

material understanding among the parties” is sufficient. United States v. Pearce, 912 F.2d

159, 161 (6th Cir. 1990). “A conspiracy may be inferred from circumstantial evidence

that can reasonably be interpreted as participation in the common plan.” United States v.

Bavers, 787 F.2d 1022, 1026 (6th Cir.1985). The government need not show that a

defendant participated in all aspects of the conspiracy; it need only prove that the

defendant was a party to the agreement to commit the crime. United States v. Price, 258

F.3d 539, 544 (6th Cir. 2001). Further, the connection between the defendant and the

conspiracy need only be slight. Id.

                                            7
         The facts set out in the plea agreement established that petitioner conspired with

other defendants to distribute methamphetamine. It is of no significance that he did not

know the identities of all the other conspirators, or that his involvement in the conspiracy

was less than some of the other co-defendants. He swore to this Court that the facts set

out in the plea agreement were true. Those facts clearly established that petitioner was

part of a conspiracy to distribute methamphetamine. In his motion, petitioner is asking for

an opportunity to testify to facts which are the polar opposites of those set out in the plea

agreement which he signed and filed, and which he confirmed under oath before this

Court.     He now is attempting to contradict that sworn testimony. In other words,

petitioner is asserting that he committed perjury during his change of plea hearing.

         “Solemn declarations in open court carry a strong presumption of verity,

Blackledge v. Allison, 431 U.S. 63, 74 (1977). If it were otherwise, plea colloquies would

be meaningless exercises and plea agreements would cease to exist. Nothing about

petitioner’s demeanor or testimony during his change of plea hearing remotely suggested

that he did not fully understand what he was doing or that he was not telling the complete

truth. As Blackledge holds, petitioner is presumed to have previously told the truth.

         It follows that petitioner’s attorney did not render inadequate representation by

failing to investigate something that did not require investigation. There was no

prejudice.

         Next, petitioner argues in his motion that the firearm found in his truck was for his

“personal protection when traveling in his professional capacity,” and was never used in

any of the drug trafficking offenses with which he was charged. He claims that his

                                               8
attorney failed to investigate this issue and, had he done so, the facts “would have

revealed the absence of any nexus between the gun and drugs, which in turn would have

reduced [petitioner’s] Total Offense Level and made his client eligible for the Safety

Valve reduction in sentence below the 60 month mandatory minimum which the Court

imposed.”

           To state the obvious, petitioner knew at the time of his change of plea hearing

what he now asserts. This claim has the same fatal problem as the first claim: petitioner

acknowledged in the plea agreement that he used his truck to deliver drugs, and that a

firearm was found in that truck. If the firearm in the truck was a mere coincidence and

wholly unrelated to his criminal activity, he could have so advised his attorney and, far

more critically, this Court. Yet, he told this Court that he had told his attorney everything

he knew about his case, and that his attorney knew all the facts upon which the charges

were based. 4 Notwithstanding what he currently argues about the status of the gun,

petitioner pled guilty to the offense.

           The presence of a firearm in a vehicle used to distribute drugs creates a

presumption that the defendant possessed that firearm in furtherance of the drug

trafficking offenses, shifting to defendant the burden to show that it was “clearly

improbable” that the firearm was related to his drug trafficking. United States v. Moreno,

899 F.2d 465, 470 (6th Cir. 1990). Petitioner argues that the gun was in the truck for his

personal protection when traveling in his professional capacity. Even assuming that to be

true, it is undisputed that a part of that “professional capacity” was the distribution of

4
    Doc. 996, p. 4.

                                              9
methamphetamine. Again, there was nothing for his attorney to investigate. This claim

has no merit.

           Lastly, petitioner argues that had his attorney properly investigated the matter, he

would have learned that the Peterbilt truck tractor was never used in relation to a drug

trafficking offense and thus was not subject to forfeiture.

           As before, petitioner seeks to contradict his sworn testimony at his change of plea

hearing during which he agreed that he used his truck at various times to deliver

methamphetamine. After telling him that he likely would be required to forfeit certain

property if his guilty plea was accepted, this Court asked him if he still wished to plead

guilty. Petitioner answered that he did. 5 Admitting that he used the truck to deliver illegal

drugs subjected it to forfeiture. He may not now be allowed to recant his prior sworn

testimony.

           In light of petitioner’s sworn testimony regarding his use of the Peterbilt tractor to

deliver methamphetamine, there was nothing for his attorney to investigate and therefore

no prejudice.

V. CONCLUSION

           Neither petitioner’s conviction nor his sentence was imposed in violation of the

Constitution or laws of the United States. His motion [doc. 984] will be DENIED. A

judgment in accordance with this memorandum and order will be filed.

           Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if petitioner has demonstrated

5
    Doc. 996, p. 10 et seq.

                                                 10
a “substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

Sixth Circuit Court of Appeals disapproves of the issuance of blanket denials of a

certificate of appealability. Murphy v. Ohio, 263 F. 3d 466 (6th Cir. 2001). The District

Court must “engage in a reasoned assessment of each claim” to determine whether a

certificate is warranted. Id. at 467. Each issue must be considered under the standard set

forth by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Id. Under Slack,

to warrant a grant of the certificate, “[t]he petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or

wrong.”

       After reviewing each of petitioner’s claims, the Court finds that reasonable jurists

could not conclude that petitioner’s claims are adequate to deserve further review.

Because petitioner has failed to make a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue.



               IT IS SO ORDERED.

                                                            ENTER:



                                                                   s/ Leon Jordan
                                                             United States District Judge




                                               11
